DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention drawn to a milling tool in the reply filed on 17022467 is acknowledged.  The traversal is on the ground(s) that the subject matter of all of the pending claims is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.  This is not found persuasive because invention I and II are under different classification.
Claims 13-16 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for producing a milling tool, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/06/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 1 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the center cutting edge reaching all the way into the region close to the central axis is indefinite.
Claim 3 recites “a center cutting edge “a center cutting edge” in line 2 is indefinite as to whether an additional center cutting edge is being introduced since “center cutting edge” has already been recited in claim 1 line 12.
The terms “steeper” and “flatter” in claim 4 are relative terms which render the claim indefinite. The terms “steeper” and “flatter” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation of a more steeply sloping first section followed by a flatter second section is indefinite as to what the first second and second section are relative to and to what degree.
	Claim 5 recites “corrected by the end pockets” in line 2-3 is indefinite as to what the applicant means by “corrected”. For examination purposes, “corrected” is being interpreted as “connected”.
The term “hard” in claim 12 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the milling tool formed of a hard material is indefinite.
Claims 7 and 19 recite the limitation "D" in lines 3 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 6, 8-12, 17-18, and 20-21 are rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12, 17, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maushart (EP3150313).
Regarding claim 1, Maushart teaches a milling tool (100) comprising a cylindrical shaft part (112), which has a central axis (A) and which is followed by a cylindrical cutting part (113) comprising at least three circumferential cutting edges (124) (See Fig. 1 depicting the cylindrical shaft and cutting part, the central axis, and the circumferential cutting edges), which run helically and which are separated from one another by means of chip grooves (121) and which continue via cutting edge corner regions in end cutting edges (See Fig. 1 depicting the helically run cutting edges and chip grooves, and modified Fig. 1 depicting the cutting edge corner regions and end cutting edges), which run essentially radially and which subsequently slope away from a milling cutter face toward a central axis from radially outer end cutting edge sections (See modified Fig. 4 depicting the outer end cutting edge sections), in each case with a cutting edge section, which is formed by ground-in end pockets (See modified Fig. 4 depicting the pockets), in that the cutting edge section slopes continuously all the way to the central axis (A) and, in a region of a milling cutter core (See modified Fig. 3 depicting the core), is formed by a point thinning (See modified Fig. 3 depicting the point-thinning and see modified Fig. 4 depicting the cutting edge section sloping continuously), which is introduced into the end pocket and by means of which a center cutting edge is created (See modified Fig. 3 depicting the center cutting edges), which reaches all the way into the region close to the central axis (A) (See Fig. 3).

    PNG
    media_image1.png
    552
    861
    media_image1.png
    Greyscale

Modifid Fig. 1 of Maushart (EP3150313)


    PNG
    media_image2.png
    666
    959
    media_image2.png
    Greyscale

Modified Fig. 3 of Maushart (EP3150313) 

    PNG
    media_image3.png
    823
    1153
    media_image3.png
    Greyscale

Modified Fig. 4 of Modified Fig. 3 of Maushart (EP3150313) 
Regarding claim 2, Maushart teaches the milling tool according to claim 1, wherein the cutting edge section formed by ground-in end pockets slopes degressively to the central axis (A) (See modified Fig. 4 depicting the cutting edge section sloping degressively).
Regarding claim 3, Maushart teaches the milling tool according to claim 1 wherein the point thinning of a center cutting edge is formed by an end flank of the center cutting edge, which leads adjacently in a direction of rotation (See modified Fig. 3 depicting the point thinning formed by an end flank of the center cutting edge).
Regarding claim 4, Maushart teaches the milling tool according to claim 1, wherein the cutting edge section formed by ground-in end pockets has a more steeply sloping first section followed by a flatter second section, which extends all the way to the center cutting edge (See modified Fig. 4 depicting the first section and the second section of the cutting edge section). 
Regarding claim 5, Maushart teaches the milling tool according to claim 1, wherein radially outer end cutting edge sections are corrected by the end pockets (See modified Fig. 4 depicting the outer end cutting edge section and the end pockets as connected, as interpreted due to the 112b rejection described above).
Regarding claim 9, Maushart teaches the milling tool according to claim 1, wherein the circumferential cutting edges have an unequal cutting edge pitch (See paragraph 0051, 0064, and 0079 describing the cutting edge pitch as unequal).
Regarding claim 12, Maushart teaches the milling tool according to claim 1, wherein the milling tool is formed in one piece of a hard material (See paragraph 0019 describing the base material made from various materials, including hard metals).
Regarding claim 17, Maushart teaches the milling tool according to claim 1, wherein the milling tool is an end milling cutter (See paragraph 0062 describing the milling tool 100 as an end mill).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maushart (EP3150313) in view of Tsujimura (US4934881).
Regarding claim 6, Maushart teaches the milling tool according to claim 1, the milling cutter core, in which the center cutting edges are located, which are formed by the point thinning (See modified Fig. 3 depicting the core where the center cutting edges are located, and the center cutting edges formed by the point thinning). However, Maushart fails to specifically teach the core has a diameter in the range of 0.1 to 0.18xD, wherein D identifies a nominal diameter of the milling tool.
Tsujimura teaches wherein the milling cutter core (12), has a diameter in the range of 0.1 to 0.18xD, wherein D identifies a nominal diameter of the milling tool (See paragraph 3 under Detailed Description of the Preferred Embodiment describing the core having a diameter in the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And doing so would reduce the wear on the cutting edges of the tool (See paragraph 4 under Detailed Description of the Preferred Embodiment). See MPEP § 2144.05.I.

Regarding claim 18, Maushart teaches the milling tool according to claim 1, the milling cutter core, in which the center cutting edges are located, which are formed by the point thinning (See modified Fig. 3 depicting the core where the center cutting edges are located, and the center cutting edges formed by the point thinning). However, Maushart fails to specifically teach the core has a diameter in the range of 0.13 to 0.15xD, wherein D identifies a nominal diameter of the milling tool.
Tsujimura teaches wherein the milling cutter core (12), has a diameter in the range of 0.13 to 0.15xD, wherein D identifies a nominal diameter of the milling tool (See paragraph 4 under Detailed Description of the Preferred Embodiment describing the core having a diameter in the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And doing so would reduce the wear on the cutting edges of the tool (See paragraph 4 under Detailed Description of the Preferred Embodiment). See MPEP § 2144.05.I.

Claim(s) 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maushart (EP3150313) in view of Baldwin (WO0012249)
Regarding claim 7, Maushart teaches the milling tool according to claim 1. However, Maushart fails to specifically teach wherein an axial depth of the end pockets lies in the range between 0.06 to 0.14xD.
Baldwin teaches an axial depth of the end pockets lies in the range between 0.06 to 0.14xD (See page 5, lines 35-36 describing the diameter at most 2 inches, and page 7, lines 5-6 describing the depth as .1 to .250 inches, which overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  And doing so would match the depth of cut and cutting profile to the needs of the tool holder. See MPEP § 2144.05.I.
Regarding claim 19, Maushart teaches the milling tool according to claim 1. However, Maushart fails to specifically teach wherein an axial depth of the end pockets lies in the range between 0.08 and 0.12xD.
Baldwin teaches wherein an axial depth of the end pockets lies in the range between 0.08 and 0.12xD (See page 5, lines 35-36 describing the diameter as less than 2 inches, and page 7, lines 5-6 describing the depth as .1 to .250 inches, which overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  And doing so would match the depth of cut and cutting profile to the needs of the tool holder. See MPEP § 2144.05.I.

Claim(s) 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maushart (EP3150313) in view of Haimer (US20170087646).
Regarding claim 8, Maushart teaches the milling tool according to claim 1. However, Maushart fails to specifically teach wherein a transition region of circumferential cutting edge and a radially outer end cutting edge section has a corner protective chamfer.
Haimer teaches wherein a transition region of circumferential cutting edge (10) and a radially outer end cutting edge section (11) has a corner protective chamfer (18) (See Fig. 7 and 9 depicting the radially outer end cutting edge section and the circumferential cutting edge and the corner protective chamfer, and see paragraph 0052 describing the corner protective chamfer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Maushart to have a corner protective chamfer as taught by Haimer. Doing so would improve heat reduction, service life and centering during machining operations (See paragraph 0052).
Regarding claim 21, Maushart teaches the milling tool according to claim 1, wherein the milling tool is formed in one piece of a hard material (See paragraph 0019 describing the base material made from various materials, including hard metals). However, Maushart fails to specifically teach the hard material selected from among solid carbide and micro-grain carbide.
Haimer teaches a hard material selected from among solid carbide and micro-grained carbide (See paragraph 0035 describing the tool made from solid carbide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milling tool of Maushart to be made from solid carbide, as taught by Haimer. Doing so would provide a tool made from a material with high wear resistance.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maushart (EP3150313) in view of Kishimoto (US5190420).
Regarding claim 10, Maushart teaches the milling tool according to claim 1, wherein the angle of twist is preferably-selected to be smaller with increasing number of the circumferential cutting edges (See paragraph 0075 describing the larger the number of teeth, the smaller the dimensions of the tool). However, Maushart fails to specifically teach wherein a number of the circumferential cutting edges is selected to be larger with increasing nominal diameter.
Kishimoto teaches wherein a number of circumferential cutting edges is selected to be larger with increasing nominal diameter (See Col. 3, lines 38-42 describing the larger number of circumferential cutting edges with increasing diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milling tool of Maushart to have an increasing number of cutting edges for an increasing nominal diameter, as taught by Kishimoto. Doing so would allow for the milling tool to cut harder work pieces (See Col. 3, lines 38-42)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maushart (EP3150313) in view of Davis (US20100215447).
Regarding claim 11, Maushart teaches the milling tool according to claim 1. However, Maushart fails to specifically teach wherein the circumferential cutting edges are formed with chip breakers.
Davis teaches wherein the circumferential cutting edges (18) are formed with chip breakers (34) (See Fig. 2 depicting the cutting edges formed with chip breakers and paragraph 0023 describing the performance of the tool with the chip breakers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have modified the circumferential cutting edges of Maushart to provide chip breakers as taught by Davis. Doing so would enhance the cutting performance of the tool (See paragraph 0023)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maushart (EP3150313) in view of Wells (US10137509).
Regarding claim 20, Maushart teaches the milling tool according to claim 1. However, Maushart fails to specifically teach wherein the circumferential cutting edges have an unequal cutting edge pitch and identical angles of twist.
Wells teaches wherein the circumferential cutting edges have an unequal cutting edge pitch and identical angles of twist (See Fig. 10 and paragraph 10 under Description describing Fig. 10 depicting a milling tool with unequal pitch and identical angles of twist)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milling tool of Maushart to provide unequal cutting edge pitch and identical angles of twist, as taught by Wells. Doing so would counteract the harmonics during machining operations, and reduce chatter (See paragraph 4 under Background and Summary)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722